Citation Nr: 0740216	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2005 the veteran withdrew his appeal of the RO's 
denial of his request to reopen his claim for service 
connection for a right knee disorder.  For that reason the 
issue is not currently before the Board.  


FINDINGS OF FACT

1.  The veteran does not have impaired hearing in the right 
ear by VA standards.  

2.  The claims folder includes current diagnoses of left ear 
mild to moderate sensorineural loss from 3000 to 4000 Hertz 
with recorded pure tone threshold of 45 at 4000 Hertz.  

3.  The claims folder includes a current diagnosis of 
tinnitus.  

4.  The claims folder does not include any competent medical 
evidence linking the veteran's current left ear hearing loss 
and tinnitus to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in active military service; and incurrence of a bilateral 
hearing loss may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in May 2003 and April 2007, the RO satisfied 
VA's foregoing notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Factual Background and Analysis.  In June 1970 no disorder of 
the ears was noted at enlistment examination.  An audiometer 
evaluation was performed.  Service medical records do not 
include any complaints, treatment or diagnosis of a hearing 
disorder or tinnitus.  At service separation examination in 
January 1972 no disorder of the ears was noted and an 
audiometer evaluation was performed.  

On the VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
30
30
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The veteran told the VA audiologist he had been an Army 
infantryman and armored cavalry tank loader.  He reported his 
hearing difficulty had gradually developed since 1971.  His 
noise history in service included exposure to automatic 
gunfire, artillery fire, aircraft noise, and target practice.  
In addition, during a tank firing incident in 1971 a gun had 
been fired near him.  He had tinnitus since one year after 
service.  It was periodic and bilateral and occurred twice a 
day.  Testing indicated the veteran had hearing within normal 
limits in the right ear through 4000 Hertz and a mild to 
moderate sensorineural loss of hearing from 1000 to 4000 
Hertz in his left ear.  

In December 2004, the veteran was again evaluated by a VA 
audiologist.  On the VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
25
LEFT
20
25
25
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
Normal hearing was again diagnosed in the right ear and a 
mild to moderate sensorineural loss from 3000 to 4000 Hertz 
was diagnosed in the left ear.  In the opinion of the VA 
audiologist the veteran's current tinnitus and hearing loss 
were not related to service.  He based his opinion on the 
results of the examinations at service entrance and 
separation which both showed the veteran's hearing was within 
normal limits.  

The evidence does not demonstrate the veteran has hearing 
impairment by VA standards as defined by 38 C.F.R. § 3.385, 
of 40 decibels or greater at any frequency; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent in the right ear.  The 
veteran does not have a current diagnosis of impaired hearing 
by VA standards in the right ear.  Service connection for 
hearing loss in the right ear is therefore not warranted.  

As to the issues of service connection for left ear hearing 
loss and tinnitus, generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In this 
case while there is evidence of noise exposure in service and 
current diagnoses of both left ear hearing loss and bilateral 
tinnitus, there is no medical evidence which provides a nexus 
between the noise exposure in service and the current left 
ear hearing loss and tinnitus.  

The Board carefully reviewed both the veteran's testimony at 
his hearing at the RO in April 2007 and his testimony before 
the undersigned Veterans Law Judge in November 2007.  
Unfortunately, the veteran is not qualified to offer a 
medical opinion.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of competent medical evidence linking the 
veteran's current left ear hearing loss and bilateral 
tinnitus to service, service connection is not warranted.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


